Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is “control module” in claims 1 (ln 4, 5, 6, 7, 8), 4 (ln 1, 3), 5 (ln 1, 3, 4), 7 (ln 2, 3), 9 (ln 3), 10 (ln 3), 11 (ln 3, 4), 12 (ln 4), 13 (ln 1), and 15 (ln 3).
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "low speed" in claims 1-20 is a relative term which renders the claim indefinite.  The term "low speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang (US20180222477).
Regarding claim 1, Wang discloses, a control system for maintaining low speeds in a work vehicle comprising (Wang: [0004] discloses a speed control system for a vehicle.): 
a work vehicle, said work vehicle including a frame, an engine connected to a driveline for propelling said work vehicle (Wang: Fig 1 shows a vehicle with a frame, and [0016] describes a powertrain with an engine.), and a brake system for slowing or stopping said work vehicle (Wang: [0017] describes a break system for slowing the vehicle.); 
a low speed control system, said low speed control system including a low speed control module for establishing and monitoring a low speed for said vehicle to maintain (Wang: [0024] describes a speed controller that manages the speed of the vehicle.), said low speed control module monitoring the speed of said vehicle with respect to the ground surface (Wang: [0024] describes the speed controller receiving data on 
whereby said low speed control system controls said low speed of said vehicle by operation of said brake module and said throttle control (Wang: [0037] describes the speed controller that controls the speed of the vehicle by controlling the brakes and throttle with speed control signal.).
Regarding claim 5, Wang discloses, the low speed control system of Claim 1 wherein said low speed control module is in electrical communication with a vehicular on-board computer (Wang: [0024] discloses speed controller in communication with power train control unit.), said on-board .

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477)in view of Penev (US20140076641).
Regarding claim 2, Wang discloses the invention as in the parent claim above.  
Wang does not disclose, said brake system includes an Eddy current brake, said Eddy current brake secured to a rotating member of said work vehicle when said work vehicle is moving.
Penev discloses, said brake system includes an Eddy current brake, said Eddy current brake secured to a rotating member of said work vehicle when said work vehicle is moving (Penev: [0049] discloses Eddy current brake secured to a driveshaft.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Penev, in order to provide a method for utilizing generated eddy currents for braking (Penev: [0056]).
	Regarding claim 3, Wang discloses the invention as in the parent claim above.

Penev discloses, Eddy current brake is secured to a driveshaft of said work vehicle (Penev: [0049] discloses Eddy current brake secured to a driveshaft.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Penev, in order to provide a method for utilizing generated eddy currents for braking (Penev: [0056]).

	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Bulgrien (US20150329116).
Regarding claim 4, Wang discloses the invention as in the parent claim above.
Wang does not disclose, said low speed control module includes an encoder for monitoring the speed of said work vehicle, said encoder in electrical communication with said low speed control module.
Bulgrien discloses, said low speed control module includes an encoder for monitoring the speed of said work vehicle, said encoder in electrical communication with said low speed control module (Bulgrien: [0034] describes encoders for speed sensing and the encoder communicating with the controller.).
.
	
	Claima 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477)in view of Penev (US20140076641), and in further view of Dunning (US20200317060).
Regarding claim 6, Wang and Penev discloses the invention as in the parent claim above.
Wang and Penev does not disclose, said Eddy current brake includes a low speed brake disk constructed from a metal responsive to create a drag in response to an electromagnetic force, an electromagnet positioned in proximity to said low speed brake disk so that a magnetic field created by said electromagnet exerts a drag force on said low speed brake disk during rotation thereof.
Dunning discloses, said Eddy current brake includes a low speed brake disk constructed from a metal responsive to create a drag in response to an electromagnetic force, an electromagnet positioned in proximity to said low speed brake disk so that a magnetic field created by said electromagnet exerts a drag force on said low speed brake disk during rotation thereof (Dunning: [0071] describes the operation of the eddy current brake in term of conductive (metal) rotor interacting with an electromagnet that causes drag.).

	Regarding claim 7, Wang, Penev, and Dunning discloses the invention as in the parent claim above, including, the low speed control system of Claim 6 wherein an electrical current supplied to said electromagnet is variable to maintain said low speed set through said low speed control module (Dunning: [0072] describes controlling the amount of current the electromagnet.  Thus, current supplied is variable.).

	Claims 8, 9, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477), and in further view of Kanda (US20190256066).
Regarding claim 8, Wang discloses the invention as in the parent claim above.
Wang does not disclose, said brake system is an air brake system, said air brake system utilizing pressurized compressed air to control brake operation, creating a drag on said work vehicle
Kanda discloses, said brake system is an air brake system, said air brake system utilizing pressurized compressed air to control brake 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang with the teachings of Kanda, in order to provide a method for an air control braking system with improved valve control (Kanda: [0042]).
Regarding claim 9, Wang and Kanda discloses the invention as in the parent claim above, including, said air brake system includes an air control valve positioned along an air-line extending to an air brake (Kanda: [0020] describes a control valve being arrange in a supply passage (air-line).), said air control valve in electrical communication with said low speed control module so that said air control valve controls an amount of air maintained within said air brake to control drag on said air brake (Kanda: [0025] states that the controller communicates with the control valve, and [0036] states that the controller sends control signal for controlling the opening degree of the control valve.).
Regarding claim 15, Wang and Kanda discloses the invention as in the parent claim above, including, an air pressure sensor for measuring air pressure within said air-line, said air pressure sensor in electrical communication with said low speed control module (Kanda: [0023] describes a pressure sensor located in the common passage (air-line) and [0025] states ECU or the controller obtains signals from the pressure sensor.).

10 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kanda (US20190256066), and in further view of Dieckmann (US20150283866).
Regarding claim 10, Wang and Kanda discloses the invention as in the parent claim above.
	Wang and Kanda does not disclose, a temperature sensor positioned to monitor an operating temperature of said air brake, said temperature sensor in electrical communication with said low speed control module.
Dieckmann discloses, a temperature sensor positioned to monitor an operating temperature of said air brake (Dieckmann: [0069] describes a pneumatic brake system and brake temperature sensors.), said temperature sensor in electrical communication with said low speed control module (Dieckmann: [0069] describes temperature sensor that communicates with brake control device.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Kanda with the teachings of Dieckmann, in order to provide a method for controlling electro-pneumatic brake system (Dieckmann: [0069]).

	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Kanda (US20190256066), and in further view of Ross (US6048040).
Regarding claim 11, Wang and Kanda discloses the invention as in the parent claim above.
	Wang and Kanda does not disclose, two or more said air control valves, each said air control valve positioned along a respective air-line extending to an air brake, each said air control valve in electrical communication with said low speed control module.
Ross discloses, two or more said air control valves (Ross: Fig 2 shows two valves 42 and 43.), each said air control valve positioned along a respective air-line extending to an air brake (Ross: Fig 2 shows air supply lines 35 and 36.), each said air control valve in electrical communication with said low speed control module (Ross: [Col 3, Ln 53 -  56] states that valves 42 and 43 are controlled by an electrical signal supplied by the controller.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Kanda with the teachings of Ross, in order to provide a method for a vehicle pneumatic brake pressure system (Ross: [Col 1, Ln 53 – 56]).

	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Kanda (US20190256066), in view of Ross (US6048040), and in further view of Dieckmann (US20150283866).
Regarding claim 12, Wang, Kanda, and Ross discloses the invention as in the parent claim above.

Diekmann discloses, a plurality of said temperature sensors, each said temperature sensor positioned to monitor an operating temperature of a different air brake (Dieckmann: [0069] states describes pneumatic brakes with temperature sensors.), said temperature sensors in electrical communication with said low speed control module (Dieckmann: [0069] describes temperature sensor in communication with brake control device.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, Kanda, and Ross with the teachings of Diekmann, in order to provide a method for controlling electro-pneumatic brake system (Dieckmann: [0069]).

	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Kanda (US20190256066), in view of Ross (US6048040), in view of Dieckmann (US20150283866), and in further view of Guichard (US5217282).
Regarding claim 13, Wang, Kanda, Ross, and Dieckmann discloses the invention as in the parent claim above.

Guichard discloses, said low speed control module is constructed and arranged to alternate respective air brakes used for drag to control the speed of said work vehicle (Guichard: [Col 2, Ln 42 – 45] describes a control unit that alternates the between different brakes.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang, Kanda, Ross, and Dieckmann with the teachings of Guichard, in order to provide a method for an alternating braking system for preventing excessive brake temperature (Guichard: [Col 1, Ln 11 - 21]).
Regarding claim 14, Wang, Kanda, Ross, Dieckmann, and Guichard discloses the invention as in the parent claim above, including, readings from said plurality of temperature sensors are utilized to determine which respective air brake is utilized to provide a drag on said work vehicle (Guichard: [Col 1, Ln 38 – 45] describes brakes to be actuated are selected as a function of the temperature measurement performed.).
	
	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Kanda (US20190256066), and in further view of Simpson (US20140318903).
Regarding claim 16, Wang and Kanda discloses the invention as in the parent claim above.
	Wang and Kanda does not disclose, said brake system includes a spring brake, said spring brake utilizing air pressure to control spring pressure against brake operation, so that spring pressure applied to said spring brake is limited to cause drag on said work vehicle.
Simpson discloses, said spring brake utilizing air pressure to control spring pressure against brake operation (Simpson: [0030] describes spring break utilizing air pressure by control of spring pressure.), so that spring pressure applied to said spring brake is limited to cause drag on said work vehicle (Simpson: [0030] describes brakes being applied by spring pressure.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Kanda with the teachings of Simpson, in order to provide a method for an air pressure actuated spring brake (Simpson: [0030]).

	Claims 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US20180222477) in view of Kanda (US20190256066), and in further view of Fridman  (US20190135249).
Regarding claim 17, Wang and Kanda discloses the invention as in the parent claim above.	
Wang and Kanda does not disclose, the low speed control system of Claim 8 wherein said brake system includes a plurality of drum type brakes.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Kanda with the teachings of Fridman, in order to provide a method for a vehicle brake control system (Fridman: [0004]).
Regarding claim 18, Wang and Kanda discloses the invention as in the parent claim above.	
Wang and Kanda does not disclose, said brake system includes a plurality of disc type brakes.
Fridman discloses, said brake system includes a plurality of disc type brakes (Friedman: [0023] states brake modules are disc brakes.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Kanda with the teachings of Fridman, in order to provide a method for a vehicle brake control system (Fridman: [0004]).
Regarding claim 19, Wang and Kanda discloses the invention as in the parent claim above.	
Wang and Kanda does not disclose, said brake system includes a combination of disc type brakes and drum type brakes.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Wang and Kanda with the teachings of Fridman, in order to provide a method for a vehicle brake control system (Fridman: [0004]).

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL PARK whose telephone number is (571)272-3777.  The examiner can normally be reached on 9am - 7:30pm Tu/Th & 8am - 6:30pm W/F EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/P.P./Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665